DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/10/2019 and 6/4/2019 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-9 and 12-15) and species (ankyrin promoter as an erythroid promoter, BCL11A + 58 as an erythroid enhancer and shmiR as a RNA) in the reply filed on November 17, 2020 is acknowledged. Applicant’s traversal is on the grounds that applicant argues Van der Loo teaches the expression of alpha-L-Iduronidase via erythroid specific IHK, ubiquitous cellular promoter of human elongation factor-la and LTR promoter of spleen focus-forming virus. In contrast the applicant argues that the present invention provides a distinct erythroid lineage-specific promoter and nucleotide sequence which are distinct from the teachings of Van der Loo. Applicants arguments have been fully considered but are not found persuasive since the common technical feature is not special over the prior art as established by Rivella and Orkin (further explanation provided in 102/103 prior art rejections below). To summarize, Rivella teaches compounds and methods for inducing the expression of human beta-globin in erythrocytes as a treatment against hemoglobinopathy (Rivella, para 8). Orkin describes a method to modulate hemoglobin expression via inhibiting BCL11A with RNA interference agents delivered using a lentiviral vector (Orkin, para 11, 99, 144). Accordingly, since the common FINAL. Claims 1-17 are pending. Claims 2-3, 7, 10-11 and 16-17 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 4-6, 8-9 and 12-15 are the subject of the present Official action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rivella et al. US 2018/0008725, published 1/11/2018, priority date 1/21/2015 (hereinafter Rivella). 
Claim 1 describes a DNA construct comprising: an erythroid lineage-specific promoter from a glycophorin A gene; and a nucleotide coding sequence operably linked to the promoter sequence. Claim 4 describes the DNA construct of claim 1, further comprising an erythroid-specific enhancer. Claim 5 describes the DNA construct of claim 4, wherein the erythroid-specific enhancer comprises a BCL1lA+58 enhancer, GATA-1 enhancer or HS40 enhancer. Claim 6 describes the DNA construct of claim 1, wherein 
Rivella teaches compounds and methods for inducing the expression of human beta-globin in erythrocytes as a treatment against hemoglobinopathy (Rivella, para 8). Rivella describes lentiviral transfection methods for introducing a polynucleotide encoding an erythroid lineage-specific promoter from a glycophorin A gene which is operably linked to a nucleotide coding sequence, thus anticipating claims 1, 8 and 9 (Rivella, para 9, 11 and claims 1, 9). Rivella provides embodiments wherein the erythroid lineage-specific promoter is an ankyrin promoter (Rivella, para 9, 11 and figure 1). Rivella describes further erythroid-specific enhancer elements (Rivella, para 37 and 50). Rivella describes nucleotide coding sequences operably linked to promoter sequences which encode for regulatory proteins and RNA including zinc finger proteins, shRNA and microRNA (Rivella, para 40-41 and claims 4, 11). Rivella provides several examples wherein these regulatory elements are used to modulate globin gene expression (Rivella, examples 1-4). Accordingly, claims 1, 4-6, 8-9 are anticipated by the disclosure of Rivella. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rivella as applied to claims 1, 4-6, 8-9 above and further in view of Orkin et al. US 2013/0129629, published 5/23/2013 (hereinafter Orkin, cited in applicants IDS).
A description of claims 1, 4-6, 8-9 are provided above and are further rejected as being obvious over Rivella in view of Orkin in addition to claims 12-15. Claim 12 describes a DNA construct comprising: an erythroid lineage-specific glycophorin A, Ankyrin, beta-Spectrin or Adducine 2 promoter; a BCL11A+58, GATA-1 or HS40 enhancer; and a nucleotide sequence encoding a BCL11A inhibitory RNA molecule operably lined to the promoter. Claim 13 describes the DNA construct of claim 12, wherein the BCL11A inhibitory RNA is an siRNA, shmiR or shRNA. Claim 14 describes the DNA construct of claim 12, wherein said construct comprises a gene therapy vector. Claim 15 describes the DNA construct of claim 14, wherein the gene therapy vector is a viral vector.
As discussed previously, Rivella describes a lentiviral method for inducing the expression of human globin by introducing into an erythrocyte a DNA construct encoding an ankyrin promoter, enhancer elements and nucleotide coding sequences (Rivella, para 9-11). Rivella describes nucleotide coding sequences comprising of regulatory proteins and RNA including zinc finger proteins, shRNA and microRNA (Rivella, para 40-41 and claims 4, 11). In example 4, Rivella describes using a zinc finger protein to target BCL11A (Rivella, para 41, 45 and 50). Rivella does not expressly describe a BCL11A inhibitory RNA or BCL11A inhibitory shmiR. 
Orkin describes a method to modulate hemoglobin expression via inhibiting BCL11A with RNA interference agents delivered using a lentiviral vector (Orkin, para 11, 99, 144). Orkin provides specific embodiments wherein the RNA interference agent is a short-hairpin RNA (shRNA) (Orkin, para 102, 103, 105, 191). Orkin describes synthetic siRNA molecules as well as shRNA molecules which match the applicants special definition of shmiR (synthetic shRNA in miR backbone, taken from applicants 
It would have been obvious to one of ordinary skill in the art to substitute the BCL11A inhibitory shRNA described by Orkin into the DNA construct described by Rivella. Both Rivella and Orkin are concerned with similar goals of modulate hemoglobin expression as a therapy for hemoglobinopathy. Furthermore, Rivella describes inhibiting BCL11A using zinc finger proteins in example 4 and later claims inhibitory shRNA for other related processes within the claimed DNA construct. It would have been a matter of simple substitution to incorporate the BCL11A inhibitory shRNA described by Orkin into the DNA construct with an ankyrin promoter and BCL11A+58 enhancer as described by Rivella. One would have been motivated to make this substitution in order to better inhibit BCL11A expression and control hemoglobin expression as a possible therapy for hemoglobinopathy. One would have a reasonable expectation of successes given the favorable results achieved by Orkin and Rivella’s express claim to inhibitory shRNA for other related processes. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633